                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Keith Letmon,                                Case No. 4:19-cv-00078-TLW

              PETITIONER

       v.
                                                              Order
 Warden, McCormick Correctional
 Institution

              RESPONDENT



      Petitioner Keith Letmon, proceeding pro se, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The matter now comes before the

Court for review of the Report and Recommendation (Report) filed by the magistrate

judge to whom this case was assigned. ECF No. 28. In the Report, the magistrate

judge recommends that Respondent’s motion for summary judgment be granted and

the petition be dismissed without an evidentiary hearing. Petitioner filed objections

to the Report, ECF No. 38, and Responded filed a reply, ECF No. 41. This matter is

now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review

                                          1
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 28, is

ACCEPTED. Petitioner’s objections, ECF No. 38, are OVERRULED. Respondent’s

motion for summary judgment, ECF No. 17, is GRANTED. This action is hereby

DISMISSED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

February 14, 2020
Columbia, South Carolina




                                           2
